Exhibit 10.1

AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), is
dated as of July 29, 2016 (the “Effective Date”), and is entered into by and
among:

(a) CMC Receivables, Inc., a Delaware corporation (the “Seller”),

(b) Commercial Metals Company, a Delaware corporation (“CMC” or the “Servicer”),

(c) Wells Fargo Bank, N.A., a national banking association (“WFB” or a
“Committed Purchaser”),

(d) Coöperatieve Rabobank U.A. (“Rabobank” or a “Committed Purchaser”),

(e) Nieuw Amsterdam Receivables Corporation B.V. (“Nieuw Amsterdam” or a
“Conduit Purchaser” and, together with the Committed Purchasers, the
“Purchasers”),

(f) Rabobank in its capacity as administrator of the Nieuw Amsterdam Funding
Group (in such capacity, together with its successor and assigns in such
capacity, the “Nieuw Amsterdam Administrator”), and

(g) WFB in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

Preliminary Statements

The parties hereto desire to amend that certain Receivables Purchase Agreement,
dated as of April 5, 2011 (as amended, restated, or modified from time to time
prior to the date hereof, the “Current Receivables Purchase Agreement”), on the
terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Current Receivables Purchase
Agreement.

2. Amendment. On the terms and subject to the conditions set forth herein, the
definition of “Facility Termination Date” set forth in Exhibit I of the Current
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

 

1



--------------------------------------------------------------------------------

“Facility Termination Date” means the earlier of (i) August 15, 2019, and
(ii) the Amortization Date.

3. Effect of Amendment. Except as specifically amended hereby, the Current
Receivables Purchase Agreement shall remain in full force and effect. This
Amendment shall not constitute a novation of the Current Receivables Purchase
Agreement but shall constitute an amendment thereto to the extent set forth
herein. Upon the effectiveness of this Amendment, with effect from the Effective
Date, each reference in the Current Receivables Purchase Agreement to the
“Receivables Purchase Agreement”, “this Agreement”, “hereunder,” “hereof,”
“herein,” “hereby” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Purchase Agreement
shall mean and be a reference to the Current Purchase Agreement as amended
hereby.

4. Representations and Warranties. In order to induce the Administrative Agent,
the Nieuw Amsterdam Administrator and the Purchasers to enter into this
Amendment, each of the Seller and the Servicer hereby represents and warrants
that (i) its execution and delivery of this Amendment is within its corporate
powers and authority and has been duly authorized by all necessary corporate
action on its part, (ii) this Amendment has been duly executed and delivered by
it, (iii) each of its representations and warranties set forth in Article III of
the Receivables Purchase Agreement is true and correct on and as of the
Effective Date as though made on and as of each such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case each of such representations and warranties remains true and correct
in all material respects as of such earlier date, and (iv) no Investment Excess
exists on and as of the Effective Date.

5. Conditions Precedent. Effectiveness of this Amendment is subject to
(a) receipt by the Administrative Agent of (i) counterparts hereof duly executed
by each of the parties hereto, (ii) counterparts of a new Fee Letter duly
executed by each of the parties thereto, and (b) receipt by each of the
Committed Purchasers in immediately available funds of the upfront fee
referenced therein.

6. Miscellaneous.

6.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

6.2. Integration; Binding Effect. This Amendment and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior or contemporaneous oral or written
understandings. There are no unwritten oral agreements between the parties
hereto with respect to the transactions contemplated by this Agreement and

 

2



--------------------------------------------------------------------------------

the other Transaction Documents. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).

6.3. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Amendment. To the fullest
extent permitted by applicable law, delivery of an executed counterpart of a
signature page of this Amendment by telefacsimile or electronic image scan
transmission (such as a “pdf” file) will be effective to the same extent as
delivery of a manually executed original counterpart of this Amendment. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.4. Reaffirmation. Except as expressly modified herby, the Current Receivables
Purchase Agreement is hereby ratified and remains unaltered and in full force
and effect.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CMC RECEIVABLES, INC., AS SELLER By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   Treasurer



--------------------------------------------------------------------------------

COMMERCIAL METALS COMPANY, AS THE SERVICER

 

By:  

/s/ Carey J. Dubois

Name:   Carey J. Dubois Title:   V.P. & Treasurer



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., AS A COMMITTED PURCHASER AND AS ADMINISTRATIVE AGENT

 

By:  

/s/ William P. Rutkowski

Name:   William P. Rutkowski Title:   Vice President



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., AS A COMMITTED PURCHASER AND AS NIEUW AMSTERDAM
ADMINISTRATOR

 

By:  

/s/ R.G.T.J. Raaijmakers

Name:   R.G.T.J. Raaijmakers Title:   Head Client Solutions NL By:  

/s/ Jennifer Vervoorn

Name:   Jennifer Vervoorn Title:   Director

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., AS A CONDUIT PURCHASER

 

By:  

/s/ S. Galesloot

Name:   S. Galesloot Title:   Proxyholder By:  

/s/ G. J. Huizing

Name:   G. J. Huizing Title:   Proxyholder